Citation Nr: 1629731	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  14-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection, secondary to service-connected residuals of a right ankle fracture, for a cervical spine condition.

3.  Entitlement to service connection, secondary to service-connected residuals of a right ankle fracture, for a lumbar spine condition.

4.  Entitlement to an evaluation in excess of 30 percent for coronary-artery disease (CAD).

5.  Entitlement to an evaluation in excess of 30 percent for residuals of a right ankle fracture.

6.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

7.  Entitlement to a compensable evaluation for schistosomiasis mansoni and trichuriasis.

8.  Entitlement to an effective date earlier than May 16, 2013, for entitlement to service connection for CAD.

9.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to January 1967.

These claims arrived at the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2014 rating decisions from the Department of Veterans Affairs (VA) in Guaynabo, Puerto Rico.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for polyneuropathy has been raised by a November 2014 statement and is REFERRED to the RO for appropriate action, if any.  The issue of entitlement to TDIU, as well as increased ratings for diabetes mellitus, the right ankle, distomiasis and trichuriasis, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran suffers from a cervical spine condition aggravated by his service-connected residuals of a right ankle fracture.

2.  The Veteran suffers from a lumbar spine condition aggravated by his service-connected residuals of a right ankle fracture.

3.  The Veteran suffers from PTSD linked to a confirmed in-service stressor.

4.  The Veteran's CAD is manifested by an activity level equal to five to seven METs and a left ventricular dysfunction with an ejection fraction of 55 percent.

5.  On August 31, 2010, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain diseases associated with herbicide exposure, including ischemic heart disease.

6.  The Veteran filed a claim for service connection for ischemic heart disease on May 16, 2014.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a cervical spine condition, secondary to service-connected residuals of a right ankle fracture, are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria to establish service connection for a lumbar spine condition, secondary to service-connected residuals of a right ankle fracture, are met.  38 U.S.C.A. §§ 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria to establish service connection for PTSD are met.  PTSD is attributable to service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The criteria for a rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.104a, Diagnostic Code 7005 (2015).

5.  The criteria for effective date earlier than May 16, 2013, for the award of service connection for CAD, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400, 3.816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claims, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claims.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records have been obtained, and he was afforded a VA examination in connection with his CAD claim.  There is no indication of any other outstanding VA or Federal records which have not been obtained.

Cervical & Lumbar Spine Conditions

The Veteran contends that he is entitled to service connection for a cervical spine condition, and a thoracic spine condition, secondary to the Veteran's service-connected residuals of a right ankle fracture.  For the following reasons, the Board finds service connection for such conditions is warranted.

Service connection is warranted for disability which is proximately due to, is the result of, or is aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

Beginning with the Veteran's secondary claims for a cervical and thoracic condition, the Veteran's treating physician submitted a statement in October 2010 in which she stated that the Veteran suffered from a lumbar and cervical spine condition.  She stated the condition began after the Veteran developed a right ankle problem, affecting the Veteran's gait.  Thus, the Veteran developed bad posture, incorrect spinal alignment, and loss of curvature in the cervical, thoracic, and lumbar lordosis, which resulted in increased stress on one side of the Veteran's vertebras.  Thus, the examiner believed the degenerative changes in the Veteran's back was more likely than not due to his service-connected right ankle condition.

At the outset, the Board finds the evidence is at least in equipoise concerning the Veteran's spine conditions and their relationship to the Veteran's service-connected condition.  38 C.F.R. § 3.310(a), (b).  First, the record amply establishes that the Veteran suffers from cervical and lumbar spine conditions.  Second, the Board finds the October 2010 physician's determination that the Veteran's conditions are related to his service-connected condition probative.  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Veteran specifically detailed all of the Veteran's symptoms and explained how the Veteran's altered gait, due to the residuals of his right ankle fracture, caused or aggravated the degenerative changes in his lumbar and cervical spine.

The Board notes that in September 2011, the Veteran underwent C&P examinations for his cervical and thoracic spine condition claims.  The C&P examiner determined the Veteran suffered from lumbar and cervical spine conditions, but that the back conditions were not at least as likely as not due to his service connected residuals of a right ankle fracture, as the Veteran did not demonstrate instability in his gait sufficient to affect his thoracic or cervical spine.  However, the Board finds that this opinion is not any more probative than the October 2010 opinion.  As the evidence is in relative equipoise, the benefit of the doubt doctrine applies.  

Thus, the Board finds the Veteran entitled to service connection for cervical and lumbar conditions, secondary to residuals of a right ankle.

PTSD

The Veteran contends that he is entitled to service connection for PTSD.  For the following reasons, the Board finds that service connection for PTSD is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In addition to the general requirements for service connection, PTSD claims require: (1) medical evidence diagnosing the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the Veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  If VA determines the Veteran engaged in combat with the enemy and the alleged stressor is combat-related, then the Veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory"-i.e., credible, and "consistent with the circumstances, conditions, or hardships of service."  See 38 U.S.C.A. § 1154(b); see also Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996).  If, however, the Veteran's stressor is unrelated to participation in combat, then lay testimony, in and of itself, is insufficient to corroborate the stressor.  The record must contain credible supporting information from an independent source that corroborates his testimony or statements, such as service records.  See Cohen, 10 Vet. App. at 146-47; see also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

Apart from the above provisions, VA revised the regulation governing adjudication of claims for service connection for PTSD, effective July 13, 2010.  See 75 Fed. Reg. 39,843 (since codified at 38 C.F.R. § 3.304(f)(3)).  The revised regulation essentially eases the requirement that there be corroboration of a claimed in-service stressor.  Under this standard, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided the stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the stressor.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In November 2010, the Veteran's treating physician submitted a statement in which she declared the Veteran suffered from PTSD related to his Vietnam service.  The examiner described the Veteran's various symptoms to determine the Veteran presented with PTSD, in conformance with the DSM-IV, related to the Veteran's in-service stressors.  This physician was the Veteran's primary care provider.

At the outset, the Board finds the evidence is at least in equipoise concerning the Veteran's PTSD and its relation to service.  First, the record demonstrates the Veteran served in combat in Vietnam, and the RO has conceded as much.  Moreover, the Veteran explained that he suffered multiple in-service stressors, such as witnessing the death of his cousin and multiple fellow soldiers.  Most significantly, the November 2010 statement from the Veteran's treating physician are consistent with place, types, and circumstances of a combat veteran.  Thus, the criteria for service connection for PTSD are met.

The Board notes in September 2011, the Veteran underwent a C&P examination in which the examiner determined that although the Veteran met the DSM-IV stressor criterion, the examiner did not believe the Veteran suffered from a PTSD diagnosis.  However, given the Veteran's treating psychiatrist's conclusion of PTSD diagnosis connected to service, the Board finds the evidence is at least in equipoise as to the Veteran's current diagnosis and its relation to service.  Thus, the benefit of the doubt doctrine applies and service connection for PTSD is warranted.  

CAD

The Veteran contends that he is entitled to a rating in excess of 30 percent for CAD.  For the following reasons, the Board finds the Veteran is not entitled to such a rating.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the current level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran is currently rated under Diagnostic Code 7005 for arteriosclerotic heart disease (coronary heart disease), as 30 percent disabling.  To warrant a 60 percent rating, a veteran must suffer from more than one episode of acute congestive heart failure in the past year, or; workload of greater than three METS but not greater than five METS results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted when the veteran suffers from chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.

In October 2014, the Veteran underwent a C&P cardio examination in which his CAD diagnosis was confirmed.  The examiner determined the Veteran had not suffered a myocardial infarction, and he was not suffering from congestive heart failure.  The Veteran's interview-based METs test revealed that the Veteran suffered from dyspnea, and could withstand an activity level of five to seven METs, an activity level consistent with activities such as walking one flight of stairs, golfing without a cart, mowing a lawn using a push mower, and completing heavy yard work such as digging.  Lastly, the Veteran's echocardiogram revealed a left ventricular fraction of 55 percent.

There are no further medical records pertaining to the Veteran's CAD in his file.

Applying the law to the facts of the case, the Board finds the Veteran's current 30 percent rating for CAD is appropriate and contemplates the extent of his disability.  38 C.F.R. § 4.104, Diagnostic Code 7005.  That is, the Veteran's examination demonstrated that he suffered from left ventricular dysfunction with an ejection fraction of 55 percent, and could endure activities equal to the level of five to seven METs.  Thus, the Veteran's disability level is captured by his current 30 percent rating.  

The Board is grateful for the Veteran's honorable service. However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise that the Veteran's CAD warranted a rating in excess of 30 percent.  See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286   (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Undersecretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's symptoms of CAD, as the rating criteria for this disability was developed to determine the average industrial impairment due to this disability.  The Veteran's symptoms and their effects are contemplated by the rating criteria, which takes into account specifically delineated testing.  Therefore, referral for extraschedular consideration cannot be made, as the rating schedule was purposely designed to compensate for such effects of the Veteran's symptoms.  There is nothing exceptional or unusual about this Veteran's disability picture that warrants such a referral.  

The Board has considered the Court's decision in Brambley v. Principi, 17 Vet. App. 20 (2003).  In Brambley, the Board found that that a claimant's service-connected back disabilities did not result in marked interference with employment but also remanded the issue of entitlement to TDIU for additional development. The Court in that case found that the Board's remand of the TDIU issue for further record development was inconsistent with its finding that the record was sufficient to conclude that appellant's service-connected disabilities did not show a marked interference with employment.

In this case, however, the Board has found that the schedular criteria adequately contemplate the level and severity of the Veteran's CAD disability and it need not address whether this disability results in marked interference with employment. Accordingly, unlike the decision at issue in Brambley, the Board is not maintaining "divergent positions concerning the completeness of the record." See Brambley at 24. Moreover, the question of whether the Veteran is entitled to a TDIU due to his combined disabilities is being remanded for notice and adjudication; additional medical evidence regarding the Veteran's ankle disability is not being developed.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presented disability is not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the appellant has not asserted, and the evidence of record has not suggested or raised, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Earlier Effective Date for CAD

The Veteran contends that he is entitled to an effective date earlier than May 14, 2013, for the award of service connection for CAD.  For the following reasons, the Board finds an earlier effective date is not warranted.

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final allowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

However, retroactive effective dates are allowed, to a certain extent, in cases where an award or increase of compensation is granted pursuant to a liberalizing law.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  To be eligible for a retroactive payment under these provisions, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  These provisions apply to original and reopened claims, as well as claims for increase.  McCay v. Brown, 9 Vet. App. 183 (1996), aff'd, 106 F.3d 1577 (Fed. Cir. 1997).

Furthermore, under 38 C.F.R. § 3.114(a)(1), if a claim is reviewed at the request of a claimant within one year from the date of the liberalizing law, benefits may be authorized from the effective date of the law or VA issue.  Under 38 C.F.R. § 3.114(a)(3), if a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.

Effective August 31, 2010, a final rule was published in the Federal Register amending 38 C.F.R. § 3.309(e) concerning presumptive service connection for certain disease, to include coronary artery disease.  These changes were made applicable to claims received by VA on or after August 31, 2010, and to claims pending before VA on that date.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the correct effective date for the grant of service connection for coronary artery disease is May 16, 2013.

In May 2014, the RO received the Veteran's claim of entitlement to service connection for CAD.  The Veteran has not alleged that he filed a claim prior to that date.  The RO, in the October 2014 rating decision, granted service connection for CAD, effective May 16, 2013.

Viewing the evidence in the light most favorably to the Veteran, the Board finds that although he met all of the eligibility criteria for the liberalized benefit in December 2008, and he met those criteria continuously until he filed his claim in May 2014, he did not file his claim until three years after the liberalizing law went into effect.  Under 38 C.F.R. § 3.114(a)(1-3), the determining factpr for finding the correct effective date is when the Veteran filed his claim.  In this case, the Veteran filed his claim in May 2014, four years after the date of the liberalizing law.  38 C.F.R. § 3.114(a)(3) stipulates that if a Veteran files a claim more than one year after the liberalizing law, the Veteran is only eligible for those benefits one year prior to the date he filed his claim.

Thus, the Board finds the preponderance of the evidence is against the Veteran's claim for an earlier effective date for CAD and May 16, 2013 is the earliest effective date allowed by law.

ORDER

Service connection for a cervical spine condition is granted.

Service connection for a lumbar spine condition is granted.

Service connection for PTSD is granted.

Entitlement to an evaluation in excess of 30 percent for CAD is denied.

An effective date earlier than May 16, 2013, for the grant of entitlement to service connection for CAD, is denied.


REMAND

The Veteran contends that he is entitled to a TDIU rating, as well as increased ratings for diabetes mellitus, trichuriasis, and residuals of a right ankle fracture.  For the following reasons, the Board finds remands necessary for further evidentiary development.

As for the Veteran's claim for an increased rating for diabetes mellitus, the Veteran's condition is currently rated as 20 percent disabling.  To warrant a 40 percent disability rating, the Veteran's diabetes mellitus must require insulin, restricted diet, and regulation of activities.  A 60 percent disability rating necessitates required insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating requires more than one daily injection of insulin, restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year of weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.71a, Diagnostic Code 7913.

In September 2011, the Veteran underwent a C&P examination in September 2011 in which he was diagnosed with diabetes mellitus.  The Veteran informed the examiner he was diagnosed with diabetes approximately one to one and a half years before the examination.  Following his diagnosis, the Veteran followed a specific diet and was then started on oral medications.  The Veteran stated he had never been hospitalized due to diabetes.  The examination, however, insufficiently described the Veteran's diabetes mellitus, as the examiner did not determine whether or not the Veteran's diabetes mellitus required regulation of activities, nor did the examiner discuss whether or not the Veteran suffered from episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations, or a progressive weight and strength complications.  As such, the Board is unable to accurately assess the extent of the Veteran's disability, and thus a remand is in order.

Concerning the Veteran's schistosomiasis and trichuriasis, the Veteran underwent a C&P examination in September 2011.  He stated he suffered from abdominal discomfort and gastric problems, but the examiner determined there was no evidence of schistosomiasis or trichuriasis.  In correspondence to the RO, following the examination, the Veteran repeatedly stated he continued to suffer from schistosomiasis and trichuriasis.  Accordingly, the Veteran is either disputing the accuracy of the examination, or contending that his condition has worsened since the last examination.  It is well-settled that when the evidence of record "does not adequately reveal the current state of the claimant's disability . . . , the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."  Caluza v. Brown, 7 Vet. App. 498, 505-06 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); see VAOPGCPREC 11-95 (interpreting that a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  Thus, a remand is in order.

The Veteran asserts that he is entitled to a rating in excess of 30 percent for residuals of a right ankle fracture.  To obtain a 40 percent-the maximum rating available-the Veteran must suffer from nonunion of the tibia, with loose motion, requiring bracing of the tibia.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  The examiner, however, did not make a specific finding that the Veteran did not did not suffer from nonunion of the right tibia.  Without such a finding, the Board is unable to accurately assess the extent of the Veteran's disability, and thus a remand is in order.

As for the Veteran's claim to TDIU, the RO has not yet afforded the Veteran the appropriate TDIU paperwork and examination, VA Form 21-9840.  VA Form 21-9840 is necessary to fully assess the Veteran's employment abilities, and thus a remand is in order.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an examination to determine the nature and severity of the Veteran's diabetes mellitus.  The examiner should determine if the Veteran's condition requires the restriction of activities, insulin, or hospitalizations.

2. Schedule the Veteran for an examination to determine the nature and severity of the Veteran's schistosomiasis and trichuriasis.  The examiner should question the Veteran concerning his abdominal discomfort and gastric irritation, in relation to schistosomiasis and trichuriasis.

3. Schedule the Veteran for an examination to determine the nature and severity of the Veteran's residuals of a right ankle fracture.  Specifically, the examiner should determine whether or not the Veteran suffers from a nonunion of the right tibia.

4. The AOJ should ensure that all VCAA Notice and Assistance obligations are satisfied concerning the claim for a TDIU.  The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion.

5. Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


